UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                                  No. 18-2272


GORDON FOSTER LAWSON,

                Plaintiff - Appellant,

          v.

MERSCORP       HOLDINGS,    INC.;    MORTGAGE   ELECTRONIC
REGISTRATION       SYSTEMS,       INC.;  DEUTSCHE    BANK
AKTIENGESELLSCHAFT; DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee; IMPAC SECURED ASSETS CORPORATION,
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-4; BANK OF
AMERICA, N.A.,

                Defendants - Appellees,

          and

IMPAC FUNDING CORPORATION; KIMBERLY DAWSON, c/o Bank of
America, N.A. of BAC GP, LLC & Bac Home Loans Servicing, LP; KERI
SELMAN, c/o Bank of America, N.A. of BAC GP, LLC & Bac Home Loans
Servicing, LP; STERN LAVINTHAL & FRANKENBERG, LLC, f/k/a Stern,
Lavinthal, Frankenberg & Norgaard, LLC; FRENKEL LAMBERT WEISS
WEISMAN & GORDON, LLP,

                Defendants.



                                  No. 18-2393


GORDON FOSTER LAWSON,

                Plaintiff - Appellant,
           v.

FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP,

                 Defendant - Appellee,

           and

MERSCORP           HOLDINGS,        INC.;     MORTGAGE       ELECTRONIC
REGISTRATION             SYSTEMS,         INC.;       DEUTSCHE    BANK
AKTIENGESELLSCHAFT; DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee; IMPAC FUNDING CORPORATION; IMPAC
SECURED ASSETS CORPORATION, MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-4; BANK OF AMERICA, N.A.; KIMBERLY
DAWSON, c/o Bank of America, N.A. of BAC GP, LLC & Bac Home Loans
Servicing, LP; KERI SELMAN, c/o Bank of America, N.A. of BAC GP, LLC &
Bac Home Loans Servicing, LP; STERN LAVINTHAL & FRANKENBERG,
LLC, f/k/a Stern, Lavinthal, Frankenberg & Norgaard, LLC,

                 Defendants.



                                   No. 18-2434


GORDON FOSTER LAWSON,

                 Plaintiff - Appellant,

           v.

IMPAC FUNDING CORPORATION,

                 Defendant - Appellee,

           and

MERSCORP     HOLDINGS,    INC.;    MORTGAGE   ELECTRONIC
REGISTRATION     SYSTEMS,       INC.;  DEUTSCHE    BANK
AKTIENGESELLSCHAFT; DEUTSCHE BANK NATIONAL TRUST
COMPANY, as Trustee; IMPAC SECURED ASSETS CORPORATION,

                                          2
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-4; BANK OF
AMERICA, N.A.; KIMBERLY DAWSON, c/o Bank of America, N.A. of BAC
GP, LLC & Bac Home Loans Servicing, LP; KERI SELMAN, c/o Bank of
America, N.A. of BAC GP, LLC & Bac Home Loans Servicing, LP; STERN
LAVINTHAL & FRANKENBERG, LLC, f/k/a Stern, Lavinthal, Frankenberg &
Norgaard, LLC; FRENKEL LAMBERT WEISS WEISMAN & GORDON, LLP,

            Defendants.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cv-00640-LO-IDD)


Submitted: January 17, 2019                                       Decided: January 22, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gordon Foster Lawson, Appellant Pro Se. Brian Allen Calub, MCGUIREWOODS, LLP,
Charlotte, North Carolina; Michael Earl Barnsback, O’HAGAN MEYER PLLC,
Alexandria, Virginia; Steven Fredley, HARRIS, WILTSHIRE & GRANNIS LLP,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            3
PER CURIAM:

      Gordon Foster Lawson seeks to appeal the district court’s orders dismissing 8 of

the 11 defendants in his action for civil damages. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The orders that Lawson seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders. Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            4